 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-cr-043-JAD-GWF
 4
                   Plaintiff,                           ORDER
 5
            v.                                             ECF No. 15
 6
     KAYLA GRUCE,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                     June 3, 2019, at the
     Tuesday, April 2, 2019 at 10:30 a.m., be vacated and continued to ________________   at the

12   hourof
     hour of___:___
             10:00 a.m.
                    __.m.; or to a time and date convenient to the court.

13        DATED
           DATEDthis 26th
                  this ___day
                           day of
                               of March, 2019.
                                  March, 2019.

14
15
                                                 UNITED STATES MAGISTRATE JUDGE
16
                                                               DISTRICT
17
18
19
20
21
22
23
24
25
26
                                                    3
